43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner Appellee,v.William BLOHM, Respondent Appellant.William BLOHM, Plaintiff Appellant,v.J. T. Hadden, Defendant Appellee.
Nos. 94-6610, 94-6685.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 18, 1994Decided:  November 16, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-86-1184, CA-94-278)
William Blohm, Appellant Pro Se.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his motion for discharge from commitment and dismissing as frivolous his Bivens-type* complaint.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Blohm, CA-86-1184 (E.D.N.C. May 5, 1994);  Blohm v. Hadden, No. CA-94-278 (E.D.N.C. May 16, 1994).  We deny as moot Appellant's motions to expedite his appeals and we deny his motion for preliminary injunction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)